Title: From George Washington to Henry Laurens, 18 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs [Valley Forge] June 18th 1778
                    
                    The Baron Steuben will have the Honor of delivering you this. I do not know particularly, the extent of his business at York, but from what he has communicated, it is in part to get the duties and powers of his appointment minutely defined and settled. I inclose a Copy of orders on the 15th Inst., which were issued to quiet the minds of the General Officers and to remove a spirit of jealousy, which but too apparently was rising among them. These contain my ideas of the principal duties of the Inspector’s office, and I have reason to think are generally agreable to the Army. While I am on this subject, I must do justice to the Baron’s intelligence, zeal and indefatigable industry, from which we have experienced very happy effects.
                    The inclosed Letter, I transmit at the request of Captain Gibbs, and I wish to recommend him to the consideration of Congress. He has been in the Army from the commencement of the War, and in the capacities, which he mentions. When Congress were pleased to honor me with the appointment of Officers for the Sixteen additional Batallions, I offered to make some provision for him, but this he declined, preferring to remain in my family. The Guard he commanded originally consisted of Fifty men, but since the arrival of Baron Steuben it has been augmented to a Hundred & fifty. He advised that there  should be a select Corps of this number to receive the Manœuvres in the first instance, and to act as a model to the Army; and proposed that it should be formed of the Old Guard Company & Drafts from the Line. I presume, if it should be Congress’s pleasure, that a Majority would be highly agreable to the Captain; and is as much as he expects. I have the Honor to be with great respect & esteem Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                